Form NDC

                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In    Andrew James Colon                                  Case No.: 19−41664 WJL 13
Re:
   aka Andrew J Colon                            Chapter: 13
        Debtor(s)




                                     ORDER AND NOTICE OF DISMISSAL
                                        FOR FAILURE TO COMPLY




    Notice is hereby given that the debtor(s) failed to comply with this court's Order Re Debtor's Ex Parte Motion to
Extend Time to File Schedules, Statements and Chapter 13 Plan , filed on August 9, 2019 . Therefore, it is ordered
that this case be dismissed.




Dated: 9/6/19                                     By the Court:


                                                  William J. Lafferty
                                                  United States Bankruptcy Judge




     Case: 19-41664         Doc# 21      Filed: 09/06/19       Entered: 09/06/19 16:16:26         Page 1 of 1
